Title: To John Adams from John Eager Howard, 23 January 1789
From: Howard, John Eager
To: Adams, John


          
            Sir,
            Annapolis Jany. 23d. 1789
          
          I have the honor to enclose a proclamation which will inform you of the result of the late elections in this State. The federal ticket has been carried by a very large Majority. Knowing that this circumstance will give you pleasure I have taken the earliest opportunity of communicating it— One circumstance I will add that in the County which bears your name out of 1164 taken there was not one for the antifederal ticket—
          I am / Yr Most Obedt Servt
          
            J.E. Howard
          
        